                Case 19-11938-LSS              Doc 419-6        Filed 08/04/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 7

uBiome, Inc.,                                                  Case No. 19-11938-LSS

                       Debtor.                                 Hearing Date:
                                                               August 19, 2021, at 3:00 p.m. (ET)

                                                               Objection Deadline:
                                                               August 11, 2021, at 4:00 p.m. (ET)


     NOTICE OF DR. JESSICA RICHMAN’S AND DR. ZACHARY APTE’S JOINT
    MOTION FOR AN ORDER MODIFYING THE AUTOMATIC STAY TO ALLOW
         PAYMENT OF DEFENSE COSTS UNDER CERTAIN DIRECTORS
                    AND OFFICERS INSURANCE POLICIES

TO:        (I) THE OFFICE OF THE UNITED STATES TRUSTEE FOR THE DISTRICT OF
           DELAWARE; (II) COUNSEL TO THE CHAPTER 7 TRUSTEE; (III) COUNSEL TO
           THE POLICIES’ INSURERS; AND (IV) ALL PARTIES ENTITLED TO NOTICE
           UNDER RULE 2002 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE.

       PLEASE TAKE NOTICE that Dr. Jessica Richman and Dr. Zachary Apte have filed a
Joint Motion for an Order Modifying the Automatic Stay to Allow Payment of Defense Costs under
Certain Directors and Officers Insurance Policies (the “Motion”). 1

        PLEASE TAKE FURTHER NOTICE that any responses or objections to the relief
requested in the Motion must be filed and served to so as to be received on or before 4:00 p.m.
(ET) on August 11, 2021, (the “Objection Deadline”) by the United States Bankruptcy Court for
the District of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801.

         PLEASE TAKE FURTHER NOTICE that if any responses or objections are received
by the Objection Deadline, a hearing with respect to the Motion (the “Hearing”) will be held on
August 19, 2021, at 3:00 p.m. (ET) before the Honorable Laurie Selber Silverstein, United States
Bankruptcy Judge, at the United States Bankruptcy Court for the District of Delaware, 824 N.
Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801. The Hearing may be
held via Zoom and the information for appearing via Zoom will be provided in an agenda to be
filed in advance of the Hearing.

    PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND TO THE
MOTION IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE


1
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.
           Case 19-11938-LSS   Doc 419-6   Filed 08/04/21   Page 2 of 2




RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR A
HEARING.

Dated: August 4, 2021                  FAEGRE DRINKER BIDDLE & REATH
Wilmington, Delaware                   LLP
                                       /s/ Brett D. Fallon
                                       Brett D. Fallon, Bar No. 2480
                                       Jaclyn C. Marasco, Bar No. 6477
                                       222 Delaware Avenue, Suite 1410
                                       Wilmington, DE 19801
                                       Telephone: +1 302 467 4200
                                       Facsimile: +1 302 467 4201
                                       brett.fallon@faegredrinker.com
                                       jaclyn.marasco@faegredrinker.com
                                       -and-
                                       Joel Hammerman
                                       311 S. Wacker Drive, Suite 4300
                                       Chicago, IL 60606
                                       Telephone: +1 312-356-5060
                                       joel.hammerman@faegredrinker.com

                                       Attorney for Jessica Richman

                                       POTTER ANDERSON & CORROON LLP

                                       /s/ L. Katherine Good
                                       L. Katherine Good, Bar No. 5101
                                       1313 N. Market Street, 6th Floor
                                       Wilmington, DE 19801
                                       Telephone: +302 984 6000
                                       Facsimile: +302 658 1192
                                       kgood@potteranderson.com
                                       -and-
                                       COVINGTON & BURLING, LLP
                                       W. Douglas Sprague
                                       The New York Times Building
                                       620 Eighth Avenue
                                       New York, NY 10018-1405
                                       Telephone: +1 212 841 1000
                                       dsprague@cov.com

                                       Attorneys for Zachary Apte




                                      2
